Detailed Office Action

Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
	Acknowledgement is hereby made of receipt and entry of the communication filed 17 March, 2021. Claims 1, 3, 4, 6, 26, 28, 42, 45, 46, 49, 50, 52-55, and 57 are pending in the instant application.

	35 U.S.C. § 112, Second Paragraph
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

The previous rejection of claims 1, 3, 4, 6, 26, 28, 42, and 45 under 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is hereby withdrawn in response to Applicant’s amendment and arguments. 

35 U.S.C. § 112, First Paragraph
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact 

Written Description
The previous rejection of claims 1, 3, 4, 6, 26, 28 and 42 under 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is hereby withdrawn in response to Applicant’s amendment and arguments.

The previous rejection of claim 45 under 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is hereby withdrawn in response to Applicant’s amendment and arguments.

The previous rejection of claims 46-58 under 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is hereby withdrawn in response to Applicant’s amendment and arguments.

Scope of Enablement
	Claims 1, 3, 4, 6, 26, 28, and 42 stand rejected under 35 U.S.C. § 112 (pre-AIA ), first paragraph, because the specification does not reasonably provide enablement for prophylactic HIV-1 vaccines.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to   the invention commensurate in scope with these claims. Claim 1 is directed toward a prophylactic vaccine composition comprising a viral vector containing a polynucleotide that encodes an FIV protein and an HIV-1 protein, wherein said protein comprises an epitope that is evolutionarily conserved between FIV and HIV-1, wherein said vaccine composition is capable of inducing a 
The term vaccine has an art-recognized meaning and refers to a preparation administered to stimulate an immune response. Vaccines typically include killed or attenuated (weakened or inactivated) microorganisms, their proteins, or genetically engineered pieces (subunits). A preventive (prophylactic) vaccine is used to prevent initial infection, while a therapeutic (treatment) vaccine is given after infection to enhance the body’s immune response and arrest disease progression or reduce its severity. [see San Franciso AIDS Foundation Glossary of HIV/AIDS Terms at http://www.sfaf.org/custom/glossary.aspx?l=en&a=V]. Thus, the claims clearly require the composition of interest to display protective properties.
	The legal considerations that govern enablement determinations pertaining to undue experimentation have been clearly set forth. Enzo Biochem, Inc., 52 U.S.P.Q.2d 1129 (C.A.F.C. 1999). In re Wands, 8 U.S.P.Q.2d 1400 (C.A.F.C. 1988). Ex parte Forman 230 U.S.P.Q. 546 (PTO Bd. Pat. App. Int., 1986). The courts concluded that several factual inquiries should be considered when making such assessments including the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in that art, the predictability or unpredictability of the art and the breadth of the claims. In re Rainer, 52 C.C.P.A. 1593, 347 F.2d 574, 146 U.S.P.Q. 218 (1965). The disclosure fails to provide adequate guidance pertaining to a number of these considerations as follows:
1)	The claim breadth is excessive and fails to identify any specific “evolutionarily conserved epitopes”. Both the FIV and HIV structural proteins (Gag, Pol, and Env) are large and complex proteins. The claims encompass these various structural proteins, 
2)	The disclosure fails to provide adequate guidance pertaining to the identification of “evolutionarily conserved epitopes”. There is no discussion about what constitutes and evolutionarily conserved epitope between HIV-1 and FIV. What degree of genetic relatedness is required for the epitope to be conserved?
3)	The disclosure fails to provide adequate guidance pertaining to the identification of suitable vaccine formulations (e.g., immunogen(s) of interest; adjuvant inclusion; dosages; etc.) and immunization regimens. However, there is no discussion about suitable vaccine formulations, adjuvants, routes of administration, and suitable priming regimens.
4)	The disclosure fails to provide any guidance pertaining to the correlates of human protection. Which immune response(s) will be required to provide a therapeutic or protective outcome? What is the titer and duration of these responses that are required for therapy or prophylaxis? How can these immune responses be generated?
5)	The state-of-the-art vis-a-vis HIV vaccine development is clearly one of unpredictability and continuing failure (Gallo, 2005; Letvin, 2006; Walker and Burton, 2008). To date there is no successful HIV vaccine available. The failure to generate an efficacious HIV vaccine can be attributed to several factors, including inter alia, the following: 1) the lack of understanding of the correlates of protective immunity; 2) the lack of suitable animal models with which to assess vaccine efficacy; 3) the lack of understanding concerning which immunogens to package in a vaccine; 4) the quasispecies nature of HIV infection which leads to rapid genetic diversity; 5) the ability of the virus to integrate into the host's chromosome thereby leading to a lifelong infection; and, 6) the immunopathogenesis associated with HIV 
6)	The disclosure fails to provide any working embodiments. Considering the unpredictability and repetitive failure associated with HIV vaccine development, at least one working embodiment would clearly be required in order to enable the claimed invention. The disclosure provides data demonstrating that FIV vaccinated or infected cats display some cross-reactivity with HIV-1 antigens (47% or 41%, respectively). The strongest cross-reactivity was with Gag p24, although it varied considerably depending upon the FIV strain examined (e.g., Pet, Bang, and Shi displayed very little cross-reactivity) (see Table 1). Sera from two subjects who had frequent contact with felines were examined for cross-reactivity with HIV-1IIIB and FIV (FIVPet, FIVShi, FIVBang). It was determined that. Interestingly, one patient (FH1) displayed positive sera for FIV p24 and pr55Gag. However, neither FH1 nor FH2 sera were capable of neutralizing HIV-1 in in vitro tissue culture assays. Clearly the disclosure fails to provide any working embodiments.
	Accordingly when all the aforementioned factors are considered in toto, it would clearly require undue experimentation from the skilled artisan to practice the claimed invention.

	Applicant’s arguments have been carefully considered but are not deemed to be persuasive for the reasons of record clearly set forth supra. Applicant submits that the humoral and cellular immune responses demonstrated in the specification would lead the skilled artisan to conclude that a certain amount of prophylaxis would be expected from the claimed composition. It was noted that Example 2 provides sufficient enablement for the claimed invention wherein it was demonstrated that FIV vaccinated or infected cats produce cross-reactive antibodies, particularly against HIV-1 p24. Vaccinated cats developed viral neutralizing antibodies to certain supra. Contrary to Applicant’s assertion, simply inducing a cross-reactive immune response to HIV-1 is not predictive of clinical efficacy. To date there are no clinically approved HIV-1 vaccines. Several factors have contributed to HIV-1 vaccine failure including the following: 1) the lack of understanding of the correlates of protective immunity; 2) the lack of suitable animal models with which to assess vaccine efficacy; 3) the lack of understanding concerning which immunogens to package in a vaccine; 4) the quasispecies nature of HIV infection which leads to rapid genetic diversity; 5) the ability of the virus to integrate into the host's chromosome thereby leading to a lifelong infection; and, 6) the immunopathogenesis associated with HIV infection leads to a dampening of the immune response thereby rendering it incapable of clearing viral infection. Applicant’s response fails to adequately address these limitations.

Allowable Subject Matter
	Claims 45, 46, 49, 50, 52-55, and 57 appear to be free of the prior art of record and are allowable.

Action Is Final
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the SIX MONTHS from the mailing date of this final action.

Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources) for additional information. See also M.P.E.P. § 502.05. All patent application related correspondence transmitted by facsimile must be directed to the central facsimile number, with a few exceptions below. The central facsimile number is (571) 273-8300. Replies to Office actions including after-final amendments that are transmitted by facsimile must be directed to the central facsimile number. Correspondence such as draft proposed amendments for interviews may continue to be transmitted by facsimile to the Technology Centers (TCs) and should be made of 

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                        
27 March, 2021